DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 26, 2022.  Claims 1 – 40 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2021, January 18, 2022, and May 26, 2022 have been considered by the examiner.

Response to Arguments
Applicant’s response arguments, with regards to claims 1 - 40, filed on May 26, 2022 have been fully considered and are persuasive.   Applicant’s arguments for amended claims 1, 11, 21, and 31, with respect to the rejection of claims 1- 40 under Rejection 35 U.S.C. § 103 are discussed below.
Applicant’s response arguments for amended claims 1, 11, 21, and 31, with regards to claims 1 - 40, filed on May 26, 2022 are moot in view of the new grounds of rejection under the combination of Michini and Teng which are necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2018/0003161 A1 to MICHINI et al. (herein after "Michini").
As to Claim 1,
Michini’s UAV based wind turbine inspection system discloses a method for generating a flight plan for an unmanned vehicle and controlling the unmanned vehicle using the flight plan to capture high-resolution images of a structure (see at least Figs. 1A, 2E, 3 – 5, and ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0041and ¶0052-¶0053.  In particular, see Fig. 1A and Fig. 3 ~ process method step 308.  


    PNG
    media_image1.png
    706
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    151
    media_image3.png
    Greyscale

See ¶0018, autonomous unmanned aerial vehicle (UAV) utilizes generated flight plans to capture high resolution images of wind turbine’s individual blades at various elevations along the lengths of the wind turbine’s individual blades), comprising the steps of: 
processing aerial imagery data captured in real-time to generate a flight plan in-real time for the unmanned vehicle (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0021, ¶0030-¶0032, ¶0041, ¶0043, UAV generates real-time flight plans based upon image data of individual blades of the wind turbine’s blade set to scan and examine the length and breadth of each portion of individual blade of the wind turbine’s blade set, including the rotor and hub), 
said flight plan comprising a plurality of individual flight plans chained together to complete a high-resolution scan of the structure, each of said plurality of individual flight plans corresponding to a specific surface of the structure (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0043, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0030-¶0032, and ¶0041 - ¶0043, UAV generates real-time flight plans which comprise dynamic flight path segments associated with inspecting individual, respective blades of the wind turbine’s blade set);
determining whether a change in elevation exists between the unmanned vehicle and the structure (see at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. 

    PNG
    media_image4.png
    610
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    512
    685
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    543
    673
    media_image6.png
    Greyscale

See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade); 
if the change in elevation does not exist, executing the flight plan to capture at least one high-resolution image of the structure (see at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048); and 
if the change in elevation does exist, adjusting an elevation of the flight plan to create an adjusted flight plan in real-time and executing the adjusted flight plan to capture at least one high-resolution image of the structure.  (See at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0048, and ¶0052-¶0053.  In particular, see Figs. 2A, and Fig. 3 ~ process method step 308.  See ¶0030-¶0032, and ¶0041 - ¶0043).
As to Claim 9,
Michini discloses the method of Claim 1, wherein the system adjusts an elevation of the unmanned vehicle to maintain a desired image resolution.   (See at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C.  See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade).
As to Claim 11,
Michini’s UAV based wind turbine inspection system discloses a method for generating a flight plan for an unmanned vehicle and controlling the unmanned vehicle using the flight plan to capture high-resolution images of a structure (see at least Figs. 1A, 2E, 3 – 5, and ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0041and ¶0052-¶0053.  In particular, see Fig. 1A and Fig. 3 ~ process method step 308.  See ¶0018, autonomous unmanned aerial vehicle (UAV) utilizes generated flight plans to capture high resolution images of wind turbine’s individual blades at various elevations along the lengths of the wind turbine’s individual blades), comprising the steps of: 
processing aerial imagery data captured in real-time to generate a flight plan in-real time for the unmanned vehicle (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0021, ¶0030-¶0032, ¶0041, ¶0043, UAV generates real-time flight plans based upon image data of individual blades of the wind turbine’s blade set to scan and examine the length and breadth of each portion of individual blade of the wind turbine’s blade set, including the rotor and hub), 
said flight plan comprising a plurality of individual flight plans chained together to complete a high-resolution scan of the structure, each of said plurality of individual flight plans corresponding to a specific surface of the structure (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0043, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0030-¶0032, and ¶0041 - ¶0043, UAV generates real-time flight plans which comprise dynamic flight path segments associated with inspecting individual, respective blades of the wind turbine’s blade set);
determining whether a change in elevation exists between the unmanned vehicle and the structure (see at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade); 
if the change in elevation does not exist, executing the flight plan to capture at least one high-resolution image of the structure.  (See at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048) ; and
if the change in elevation does exist, adjusting a lens of the unmanned aerial vehicle and executing the flight plan to capture at least one high-resolution image of the structure.  (See at least Figs. 2A-2C, 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0032, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048); and Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0048, and ¶0052-¶0053.  In particular, see Figs. 2A, and Fig. 3 ~ process method step 308.  See ¶0026, ¶0030-¶0032, and ¶0041 - ¶0043).
As to Claim 19,
Michini discloses the method of Claim 11, further comprising adjusting an elevation of the unmanned vehicle to maintain a desired image resolution.   (See at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C.  See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0003161 A1 to MICHINI et al. (herein after "Michini") in view of U.S. Patent Application Publication No. 2017/0110014 A1 to TENG et al. (herein after “Teng”) respectively as to claims 1 and 11 above.
As to Claim 2,
Modified Michini substantially discloses the method of Claim 1, except for
further comprising comparing the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  
Teng, on the other hand, discloses a system wherein comparing the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  (See Figs. 1, and 10, and ¶0049, ¶0113, and ¶0223 - ¶0226, Teng suggests performing comparative analysis of aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.)
Michini is analogous art to the claimed invention as it relates to UAV based high-resolution image capture in that it provides generation of real-time flight plans comprising dynamic flight path segments associated with inspecting individual, respective blades of a power generation wind turbine’s blade set. Teng is analogous art to the claimed invention as it relates to UAV based high-resolution image capture in that it provides modification of flight path segments (flight legs) and combines these flight path segments (flight legs) into one overall flight path based upon an aerial imagery database.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, to facilitate greater air traffic safety, thereby enabling benefits, including but not limited to: solidifying less volatile portions of a flight mission before applying one or more algorithms to identify an optimal or near-optimal means of traversing a target site; and further generating a plurality of flight legs for traversing the target airspace zone and then identify efficient flight plans based on the generated flight legs.
As to Claim 3,
Modified Michini substantially discloses the method of Claim 2, except for
further comprising modifying the flight plan to avoid the possible collision.  
Teng, on the contrary, discloses a system wherein the controller modifies the flight plan to avoid the possible collision.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 4,
Modified Michini substantially discloses the method of Claim 2, except for
wherein the step of determining whether a possible collision exists along the flight path comprises generating a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  
Teng, on the other hand, discloses wherein the step of determining whether a possible collision exists along the flight path comprises generating a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 5,
Modified Michini substantially discloses the method of Claim 4, except for
wherein the step of adding the flight path segment comprises adding a vertical parabolic flight path around each obstacle.  
Teng, conversely, discloses a system wherein the step of adding the flight segment comprises adding a vertical parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."   Teng suggests a plurality of flight path and / or leg geometries, including but not limited to vertical parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 6,
Modified Michini substantially discloses the method of Claim 4, except for
wherein the step of adding the flight path segment comprises adding a horizontal parabolic flight path around each obstacle.  
Teng, on the contrary, discloses a system wherein the step of adding the flight path segment comprises adding a horizontal parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."  Teng suggests a plurality of flight path and / or leg geometries, including but not limited to horizontal parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 7,
Modified Michini substantially discloses the method of Claim 1, except for
wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a three-dimensional model of the structure to generate the flight plan.  
Teng, on the contrary, discloses a system wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a three-dimensional model of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0120 - ¶0122, mission generation system 100 develops three-dimensional model of the structure to formulate a UAV flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 8,
Modified Michini substantially discloses the method of Claim 1, except for
wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a contour of the structure to generate the flight plan.  
Teng, on the other hand, discloses a system wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a contour of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0085. "the flight leg facility 104 can generate flight legs that follow the contours and/or shapes of one or more topographical features (e.g., hills) or structures (e.g., buildings.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 10,
Modified Michini substantially discloses the method of Claim 1, except for
further comprising determining whether an obstacle exists in a path of the flight plan and, in response to the obstacle, performing one or more of: entering a manual flight control mode, modifying the flight plan, or descending the unmanned vehicle to an automatic landing elevation.  
Teng, on the contrary, discloses a system wherein the controller determines whether an obstacle exists in a path of the flight plan, and in response to the obstacle, modifying the flight plan. (See ¶0052, ¶0070-¶0071, ¶0087, and ¶0106 - ¶0113.  In particular, see ¶0113, Teng discloses a mission generation system that teaches a mission boundary manager 102 which manages avoiding obstacles that exist in a path of the flight plan).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 12,
Modified Michini substantially discloses the method of Claim 11, except for
further comprising comparing the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  
Teng, on the other hand, discloses a system wherein comparing the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  (See Figs. 1, and 10, and ¶0049, ¶0113, and ¶0223 - ¶0226, Teng suggests performing comparative analysis of aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, to facilitate greater air traffic safety, thereby enabling benefits, including but not limited to: solidifying less volatile portions of a flight mission before applying one or more algorithms to identify an optimal or near-optimal means of traversing a target site; and further generating a plurality of flight legs for traversing the target airspace zone and then identify efficient flight plans based on the generated flight legs.
As to Claim 13,
Modified Michini substantially discloses the method of Claim 12, except for
further comprising modifying the flight plan to avoid the possible collision.  
Teng, on the contrary, discloses a system wherein the controller modifies the flight plan to avoid the possible collision.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 14,
Modified Michini substantially discloses the method of Claim 12, except for
wherein the step of determining whether a possible collision exists along the flight path comprises generating a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  
Teng, on the other hand, discloses wherein the step of determining whether a possible collision exists along the flight path comprises generating a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 15,
Modified Michini substantially discloses the method of Claim 14, except for
wherein the step of adding the flight path segment comprises adding a vertical parabolic flight path around each obstacle.  
Teng, conversely, discloses a system wherein the step of adding the flight segment comprises adding a vertical parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."   Teng suggests a plurality of flight path and / or leg geometries, including but not limited to vertical parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 16,
Modified Michini substantially discloses the method of Claim 14, except for
wherein the step of adding the flight path segment comprises adding a horizontal parabolic flight path around each obstacle.   
Teng, on the contrary, discloses a system wherein the step of adding the flight path segment comprises adding a horizontal parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."  Teng suggests a plurality of flight path and / or leg geometries, including but not limited to horizontal parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 17,
Modified Michini substantially discloses the method of Claim 11, except for
wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a three-dimensional model of the structure to generate the flight plan.  
Teng, on the contrary, discloses a system wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a three-dimensional model of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0120 - ¶0122, mission generation system 100 develops three-dimensional model of the structure to formulate a UAV flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 18,
Modified Michini substantially discloses the method of Claim 11, except for
wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a contour of the structure to generate the flight plan.  
Teng, on the other hand, discloses a system wherein the step of processing the aerial imagery data to generate the flight plan comprises processing a contour of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0085. "the flight leg facility 104 can generate flight legs that follow the contours and/or shapes of one or more topographical features (e.g., hills) or structures (e.g., buildings.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 20,
Modified Michini substantially discloses the method of Claim 11, except for
further comprising determining whether an obstacle exists in a path of the flight plan and, in response to the obstacle, performing one or more of: entering a manual flight control mode, modifying the flight plan, or descending the unmanned vehicle to an automatic landing elevation.  
Teng, on the contrary, discloses a system wherein the controller determines whether an obstacle exists in a path of the flight plan, and in response to the obstacle, modifying the flight plan. (See ¶0052, ¶0070-¶0071, ¶0087, and ¶0106 - ¶0113.  In particular, see ¶0113, Teng discloses a mission generation system that teaches a mission boundary manager 102 which manages avoiding obstacles that exist in a path of the flight plan).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0003161 A1 to MICHINI et al. (herein after "Michini") in view of U.S. Patent Application Publication No. 2017/0110014 A1 to TENG et al. (herein after “Teng”).
As to Claim 21,
Michini’s UAV based wind turbine inspection system discloses a system for generating a flight plan for an unmanned vehicle and controlling the unmanned vehicle using the flight plan to capture high-resolution images of a structure.    (See at least Figs. 1A, 2E, 3 – 5, and ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0041and ¶0052-¶0053.  In particular, see Fig. 1A and Fig. 3 ~ process method step 308.  See ¶0018, autonomous unmanned aerial vehicle (UAV) utilizes generated flight plans to capture high resolution images of wind turbine’s individual blades at various elevations along the lengths of the wind turbine’s individual blades) the steps comprising: 
processing aerial imagery data captured in real-time to generate a flight plan in-real time for the unmanned vehicle (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0021, ¶0030-¶0032, ¶0041, ¶0043, UAV generates real-time flight plans to scan and examine the length and breadth of each portion of individual blade of the wind turbine’s blade set, including the rotor and hub), 
said flight plan comprising a plurality of individual flight plans chained together to complete a high-resolution scan of the structure, each of said plurality of individual flight plans corresponding to a specific surface of the structure (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0043, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0030-¶0032, and ¶0041 - ¶0043, UAV generates real-time flight plans which comprise dynamic flight path segments associated with inspecting individual, respective blades of the wind turbine’s blade set);
if the change in elevation does not exist, executing the flight plan to capture at least one high-resolution image of the structure; and
if the change in elevation does exist, adjusting a lens of the unmanned aerial vehicle and executing the flight plan to capture at least one high-resolution image of the structure.  (See at least Figs. 2A-2C, 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0032, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048); and Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0048, and ¶0052-¶0053.  In particular, see Figs. 2A, and Fig. 3 ~ process method step 308.  See ¶0026, ¶0030-¶0032, and ¶0041 - ¶0043).
However, Michini does not teach an aerial imagery database including aerial imagery database including aerial imagery data captured in real-time; and 
a controller in communication with the aerial imagery database and controlling operation of the unmanned vehicle.
 35 On the other hand, Teng teaches a controller in communication with the aerial imagery database and controlling operation of the unmanned vehicle.  (See Figs. 1, 8, and 10, and ¶0133, processor. See ¶0262, controller. See ¶0042, and ¶0231 - ¶0254, processor operates UAV, wherein it develops flight legs and combines into one overall flight path by way aerial imagery database).
In addition, Teng discloses if the change in elevation does exist, adjusting an elevation of the flight plan to create an adjusted flight plan and executing the adjusted flight plan to capture at least one high-resolution image of the structure.  (See ¶0113, ¶0117, ¶0214, and ¶0223 - ¶0226, Teng suggests high resolution image capture by way of the mission generation system 100 that suggests a mission boundary utilizing high-resolution images within the image display area 708 when elevation is not constant.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 22,
Modified Michini substantially discloses the system of Claim 21, except for
wherein the controller compares the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  
Teng, on the other hand, discloses a system wherein the controller compares the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  (See Figs. 1, and 10, and ¶0049, ¶0113, and ¶0223 - ¶0226, Teng suggests performing comparative analysis of aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, to facilitate greater air traffic safety, thereby enabling benefits, including but not limited to: solidifying less volatile portions of a flight mission before applying one or more algorithms to identify an optimal or near-optimal means of traversing a target site; and further generating a plurality of flight legs for traversing the target airspace zone and then identify efficient flight plans based on the generated flight legs.
As to Claim 23,
Modified Michini substantially discloses the system of Claim 22, except for
wherein the controller modifies the flight plan to avoid the possible collision.  
Teng, on the contrary, discloses a system wherein the controller modifies the flight plan to avoid the possible collision.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 24,
Modified Michini substantially discloses the system of Claim 22, except for
wherein the controller generates a geometric buffer around each obstacle in the flight path and adds a flight path segment to the flight path around each obstacle.  
Teng, on the other hand, discloses wherein the controller generates a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 25,
Modified Michini substantially discloses the system of Claim 24, except for
wherein the controller adds a vertical parabolic flight path around each obstacle.   
Teng, on the other hand, discloses a system wherein the controller adds a vertical parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."   Teng suggests a plurality of flight path and / or leg geometries, including but not limited to vertical parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 26,
Modified Michini substantially discloses the system of Claim 24, except for
wherein the controller adds a horizontal parabolic flight path around each obstacle.  
Teng, on the other hand, discloses a system wherein the controller adds a horizontal parabolic flight path around each obstacle. (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."  Teng suggests a plurality of flight path and / or leg geometries, including but not limited to horizontal parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 27,
Modified Michini substantially discloses the system of Claim 21, except for
wherein the controller processes a three-dimensional model of the structure to generate the flight plan.  
Teng, on the contrary, discloses a system wherein the controller processes a three-dimensional model of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0120 - ¶0122, mission generation system 100 develops three-dimensional model of the structure to formulate a UAV flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 28,
Modified Michini substantially discloses the system of Claim 21, except for
wherein the controller processes a contour of the structure to generate the flight plan.  
Teng, on the other hand, discloses a system wherein the controller processes a contour of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0085. "the flight leg facility 104 can generate flight legs that follow the contours and/or shapes of one or more topographical features (e.g., hills) or structures (e.g., buildings.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 29,
Modified Richman substantially discloses the system of Claim 21, wherein the system adjusts an elevation of the unmanned vehicle to maintain a desired image resolution.  (See at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C.  See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade).
As to Claim 30,
Modified Michini substantially discloses the system of Claim 21, except for
wherein the controller determines whether an obstacle exists in a path of the flight plan and, in response to the obstacle, performing one or more of: entering a manual flight control mode, modifying the flight plan, or descending the unmanned vehicle to an automatic landing elevation.  
Teng, on the contrary, discloses a system wherein the controller determines whether an obstacle exists in a path of the flight plan, and in response to the obstacle, modifying the flight plan. (See ¶0052, ¶0070-¶0071, ¶0087, and ¶0106 - ¶0113.  In particular, see ¶0113, Teng discloses a mission generation system that teaches a mission boundary manager 102 which manages avoiding obstacles that exist in a path of the flight plan).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 31,
Michini’s UAV based wind turbine inspection system discloses a system for generating a flight plan for an unmanned vehicle and controlling the unmanned vehicle using the flight plan to capture high-resolution images of a structure (see at least Figs. 1A, 2E, 3 – 5, and ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0041and ¶0052-¶0053.  In particular, see Fig. 1A and Fig. 3 ~ process method step 308.  See ¶0018, autonomous unmanned aerial vehicle (UAV) utilizes generated flight plans to capture high resolution images of wind turbine’s individual blades at various elevations along the lengths of the wind turbine’s individual blades) comprising: 
processing aerial imagery data captured in real-time to generate a flight plan in-real time for the unmanned vehicle (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0021, ¶0030-¶0032, ¶0041, ¶0043, UAV generates real-time flight plans to scan and examine the length and breadth of each portion of individual blade of the wind turbine’s blade set, including the rotor and hub), 
said flight plan comprising a plurality of individual flight plans chained together to complete a high-resolution scan of the structure, each of said plurality of individual flight plans corresponding to a specific surface of the structure (see at least Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0043, and ¶0052-¶0053.  In particular, see Figs. 2A, 3, ¶0030-¶0032, and ¶0041 - ¶0043, UAV generates real-time flight plans which comprise dynamic flight path segments associated with inspecting individual, respective blades of the wind turbine’s blade set);
if the change in elevation does not exist, executing the flight plan to capture at least one high-resolution image of the structure; and
if the change in elevation does exist, adjusting a lens of the unmanned aerial vehicle and executing the flight plan to capture at least one high-resolution image of the structure.  (See at least Figs. 2A-2C, 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0032, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C. See ¶0018 and ¶0048); and Figs. 1B, 2A-2D, 3, ¶0004, ¶0017- ¶0021, ¶0030-¶0032, ¶0041-¶0048, and ¶0052-¶0053.  In particular, see Figs. 2A, and Fig. 3 ~ process method step 308.  See ¶0026, ¶0030-¶0032, and ¶0041 - ¶0043).
However, Michini does not teach an aerial imagery database including aerial imagery data; and 
a controller in communication with the aerial imagery database and controlling operation of the unmanned vehicle, the controller: 
 35 On the other hand, Teng teaches a controller in communication with the aerial imagery database and controlling operation of the unmanned vehicle.  (See Figs. 1, 8, and 10, and ¶0133, processor. See ¶0262, controller. See ¶0042, and ¶0231 - ¶0254, processor operates UAV, wherein it develops flight legs and combines into one overall flight path by way aerial imagery database).
In addition, Teng discloses if the change in elevation does exist, adjusting a lens of the unmanned aerial vehicle and executing the flight plan to capture at least one high-resolution image of the structure.  (See ¶0113, ¶0117, ¶0214, and ¶0223 - ¶0226, Teng suggests high resolution image capture by way of the mission generation system 100 that suggests a mission boundary utilizing high-resolution images within the image display area 708 when elevation is not constant.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 32,
Modified Michini substantially discloses the system of Claim 31, except for
wherein the controller compares the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  
Teng, on the contrary, discloses a controller wherein the controller compares the aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.  (See Figs. 1, and 10, and ¶0049, ¶0113, and ¶0223 - ¶0226, Teng suggests performing comparative analysis of aerial image data to the flight plan to determine whether a possible collision exists along a flight path of the flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, to facilitate greater air traffic safety, thereby enabling benefits, including but not limited to: solidifying less volatile portions of a flight mission before applying one or more algorithms to identify an optimal or near-optimal means of traversing a target site; and further generating a plurality of flight legs for traversing the target airspace zone and then identify efficient flight plans based on the generated flight legs.
As to Claim 33,
Modified Michini substantially discloses the system of Claim 32, except for
wherein the controller modifies the flight plan to avoid the possible collision.  
Teng, on the contrary, discloses a system wherein the controller modifies the flight plan to avoid the possible collision.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 34,
Modified Michini substantially discloses the system of Claim 32, except for
wherein the controller generates a geometric buffer around each obstacle in the flight path and adds a flight path segment to the flight path around each obstacle.  
Teng, on the other hand, discloses wherein the controller generates a geometric buffer around each obstacle in the flight path and adding a flight path segment to the flight path around each obstacle.  (See Fig. 1, and ¶0046 - ¶0049, ¶0113 - ¶0114, and ¶0223 - ¶0226, Teng suggests collision avoidance maneuvers wherein UAV avoids obstacle in the flight path by creating a navigable flight path around an airspace envelope about the obstacle.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 35,
Modified Michini substantially discloses the system of Claim 34, except for
wherein the controller adds a vertical parabolic flight path around each obstacle.  
Teng, on the other hand, discloses a system wherein the controller adds a vertical parabolic flight path around each obstacle.  (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."   Teng suggests a plurality of flight path and / or leg geometries, including but not limited to vertical parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 36,
Modified Michini substantially discloses the system of Claim 34, except for
wherein the system adds a horizontal parabolic flight path around each obstacle.   
Teng, on the other hand, discloses a system wherein the controller adds a vertical parabolic flight path around each obstacle. (See Figs. 1, and 9A - 14, and ¶0085, "flight leg facility 104, can generate flight legs that are not parallel in order to circumvent obstacles, capture images of elevated objects… For example, the flight leg facility 104 can generate flight legs that are circular, curvilinear, parabolic, logarithmic, zigzagged, or some other shape or pattern."  Teng suggests a plurality of flight path and / or leg geometries, including but not limited to horizontal parabolic flight paths around obstacles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the parabolic flight path planning by aerial image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 37,
Modified Michini substantially discloses the system of Claim 31, except for
wherein the system processes a three-dimensional model of the structure to generate the flight plan.  
Teng, on the contrary, discloses a system wherein the system processes a three-dimensional model of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0120 - ¶0122, mission generation system 100 develops three-dimensional model of the structure to formulate a UAV flight plan.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 38,
Modified Michini substantially discloses the system of Claim 31, except for
wherein the system processes a contour of the structure to generate the flight plan.  
Teng, on the other hand, discloses a system wherein the system processes a contour of the structure to generate the flight plan.  (See Figs. 1, and 10, and ¶0085. "the flight leg facility 104 can generate flight legs that follow the contours and/or shapes of one or more topographical features (e.g., hills) or structures (e.g., buildings.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the flight path planning by aerial three-dimensional image processing system, as suggested by Teng, in order to facilitate greater air traffic safety.
As to Claim 39,
Modified Michini discloses the system of Claim 31, except for
wherein the system adjusts an elevation of the unmanned vehicle to maintain a desired image resolution.  (See at least Figs. 2A-2C 2E, ¶0004, ¶0017-¶0019, ¶0021, ¶0030-¶0031, ¶0040-¶0048, and ¶0052-¶0053.  In particular, Figs. 2A-2C.  See ¶0018 and ¶0048, UAV can adjust its elevation within an individualized flight plan to inspect an individual blade in order to scan each portion of the blade, where UAV can ascend and / or descend as appropriate to fully scan each vertical length portion of the blade).
As to Claim 40,
Modified Michini substantially discloses the system of Claim 31, except wherein the controller determines whether an obstacle exists in a path of the flight plan and, in response to the obstacle, performing one or more of: entering a manual flight control mode, modifying the flight plan, or descending the unmanned vehicle to an automatic landing elevation.  
Teng, on the contrary, discloses a system wherein the controller determines whether an obstacle exists in a path of the flight plan, and in response to the obstacle, modifying the flight plan. (See ¶0052, ¶0070-¶0071, ¶0087, and ¶0106 - ¶0113.  In particular, see ¶0113, Teng discloses a mission generation system that teaches a mission boundary manager 102 which manages avoiding obstacles that exist in a path of the flight plan).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Michini’s UAV based wind turbine inspection system with the collision avoidance maneuvering system, as suggested by Teng, in order to facilitate greater air traffic safety.

Conclusion                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661